LOAN AGREEMENT BETWEEN POTOMAC ELECTRIC POWER COMPANY, as Borrower and WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender Dated as of May 1, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretation 8 1.3 Accounting 8 ARTICLE II THE LOAN 9 2.1 Commitment 9 2.2 Required Payments; Termination 9 2.3 Ratable Loans 9 2.4 Type of Loan 9 2.5 Intentionally Omitted 9 2.6 Minimum Amount of Each Loan 9 2.7 Prepayments 9 2.8 Method of Selecting Types and Interest Periods for the Loan 9 2.9 Conversion and Continuation of the Outstanding Loan 10 2.10 Changes in Interest Rate, etc. 10 2.11 Rates Applicable After Default 11 2.12 Method of Payment 11 2.13 Evidence of Indebtedness 11 2.14 Telephonic Notices 11 2.15 Interest Payment Dates; Interest and Fee Basis 11 ARTICLE III YIELD PROTECTION; TAXES 12 3.1 Yield Protection 12 3.2 Changes in Capital Adequacy Regulations 12 3.3 Availability of Type of Loan 13 -i- TABLE OF CONTENTS (continued) Page 3.4 Funding Indemnification 13 3.5 Taxes 13 3.6 Mitigation of Circumstances; Lender Statements; Survival of Indemnity 14 3.7 [Intentionally Omitted] 15 ARTICLE IV CONDITIONS PRECEDENT 15 4.1 Conditions Precedent to Closing and Borrowing 15 ARTICLE V REPRESENTATIONS AND WARRANTIES 16 5.1 Existence and Standing 16 5.2 Authorization and Validity 16 5.3 No Conflict; Government Consent 16 5.4 Financial Statements 16 5.5 No Material Adverse Change 16 5.6 Taxes 17 5.7 Litigation and Contingent Obligations 17 5.8 Significant Subsidiaries 17 5.9 ERISA 17 5.10 Accuracy of Information 17 5.11 Regulation U 17 5.12 Material Agreements 17 5.13 Compliance With Laws 17 5.14 Plan Assets; Prohibited Transactions 17 5.15 Environmental Matters 18 5.16 Investment Company Act 18 5.17 [Intentionally Omitted] 18 -ii- TABLE OF CONTENTS (continued) Page 5.18 Insurance 18 5.19 No Default 18 5.20 Ownership of Properties 18 5.21 OFAC 18 ARTICLE VI COVENANTS 18 6.1 Financial Reporting 19 6.2 Use of Proceeds 20 6.3 Notice of Default 20 6.4 Conduct of Business 20 6.5 Taxes 20 6.6 Insurance 21 6.7 Compliance with Laws 21 6.8 Maintenance of Properties 21 6.9 Inspection 21 6.10 Merger 21 6.11 Sales of Assets 21 6.12 Liens 22 6.13 Leverage Ratio 23 ARTICLE VII DEFAULTS 24 7.1 Representation or Warranty 24 7.2 Nonpayment 24 7.3 Certain Covenant Breaches 24 7.4 Other Breaches 24 7.5 Cross Default 24 -iii- TABLE OF CONTENTS (continued) Page 7.6 Voluntary Bankruptcy, etc. 24 7.7 Involuntary Bankruptcy, etc. 25 7.8 Seizure of Property, etc. 25 7.9 Judgments 25 7.10 ERISA 25 7.11 Unenforceability of Loan Documents 25 7.12 Change in Control 25 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 26 8.1 Acceleration 26 8.2 Amendments 26 8.3 Preservation of Rights 26 ARTICLE IX GENERAL PROVISIONS 26 9.1 Survival of Representations 26 9.2 Governmental Regulation 27 9.3 Headings 27 9.4 Entire Agreement 27 9.5 Several Obligations; Benefits of this Agreement 27 9.6 Expenses; Indemnification 27 9.7 [Intentionally Omitted] 27 9.8 [Intentionally Omitted] 27 9.9 Severability of Provisions 27 9.10 Nonliability of Lender 28 9.11 Limited Disclosure 28 9.12 Nonreliance 28 -iv- TABLE OF CONTENTS (continued) Page 9.13 [Intentionally Omitted] 28 9.14 U.S. Patriot Act Notification 28 ARTICLE X [Intentionally Omitted] 29 ARTICLE XI SETOFF 29 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 29 12.1 Successors and Assigns 29 12.2 Participations 30 12.3 Assignments 30 12.4 Dissemination of Information 31 12.5 [Intentionally Omitted] 31 12.6 Tax Treatment 31 ARTICLE XIII NOTICES 31 ARTICLE XIV COUNTERPARTS 31 ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 32 15.1 CHOICE OF LAW 32 15.2 CONSENT TO JURISDICTION 32 15.3 WAIVER OF JURY TRIAL 32 -v- EXHIBITS EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B ASSIGNMENT AGREEMENT EXHIBIT C NOTE EXHIBIT D-1 FORM OF OPINION OF IN-HOUSE COUNSEL OF BORROWER EXHIBIT D-2 FORM OF OPINION OF COVINGTON & BURLING LLP SCHEDULES SCHEDULE 1 LIENS -vi- LOAN AGREEMENT This LOAN AGREEMENT, dated as of May 1, 2008, is between Potomac Electric Power Company (“Borrower”) and Wachovia Bank, National Association. The parties hereto agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.As used in this Agreement: “Affiliate” of any Person means any other Person directly or indirectly controlling, controlled by or under common control with such Person.A Person shall be deemed to control another Person if the controlling Person owns 10% or more of any class of voting securities (or other ownership interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of stock, by contract or otherwise. “Agreement” means this Loan Agreement as amended, restated, supplemented or otherwise modified from time to time. “Agreement Accounting Principles” means generally accepted accounting principles as in effect from time to time, applied, with respect to Borrower, in a manner consistent with that used in preparing Borrower’s financial statements referred to in Section “Alternate Base Rate” means, for any day, a rate of interest per annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
